(Corrected)
OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Claim 24, replaced “and silicon germanium” with -- and silicon germanium. --;
Claims 1, 16 and 17, lines 14, 17 & 16, respectively, replaced “the holes;” with -- the holes; and --; 
Claims 1, 16 and 17, lines 18, 21 & 20, respectively replaced “van der Waals” with -- Van Der Waals --.

Authorization for this examiner’s amendment was given in a telephone interview with Raymond Chew on March 02, 2022.
Allowance Subject Matter
Claims 1-5, 9-11, 16-21 and 23-25 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Patent No. 10,854,837 to Kim et al, does not anticipate or suggest such limitations as: “wherein the quantum dot light sensing layer comprises a mesoporous framework, the mesoporous framework is a self-assembled mesoporous silica framework, holes are formed in the mesoporous framework, and quantum dots are disposed in the holes; and wherein the structure of the holes is used to facilitate implementation of a self-assembled organic template solution oxide, and the quantum dots are evenly dispersed in a slit formed between an organic template and an inner wall of each of the holes, and wherein hydroxyl groups are combined with the material of the quantum dots by Van Der Waals forces to form the quantum dots in the mesoporous framework” (as applied to Claim 1); “where the quantum dot light sensing layer includes a mesoporous framework, the mesoporous framework is a self-assembled mesoporous silica framework, holes are formed in the mesoporous framework, and quantum dots are arranged in the holes; and wherein the structure of the holes is used to facilitate implementation of a self-assembled organic template solution oxide, and the quantum dots are evenly dispersed in a slit formed between an organic template and an inner wall of each of the holes, and wherein hydroxyl groups are combined with the material of the quantum dots by Van Der Waals forces to form the quantum dots in the mesoporous framework” (as applied to Claim 16); and “wherein the quantum dot light sensing layer comprises a mesoporous framework, the mesoporous framework is a self-assembled mesoporous silica framework, holes are formed in the mesoporous framework, and quantum dots are disposed in the holes; and wherein the structure of the holes is used to facilitate implementation of a self-assembled organic template solution oxide, and the quantum dots are evenly dispersed in a slit formed between an organic template and an inner wall of each of the holes, and wherein hydroxyl groups are combined with the material of the quantum dots by Van Der Waals forces to form the quantum dots in the mesoporous framework” (as applied to Claim 17), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 08/14/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 31, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815